BY THE COURT.
Prom my own observation, I can truly state that, I have too often seen advantages attempted under colour of such receipts. I am warranted both by *259common law authorities, and chancery decisions, relative to instruments of much greater solemnity, to say, that although such receipts are in general respectable evidence, yet they are by no means conclusive. Fraud, duress, misconception, mistake, in either party, are open to enquiry. If in the settlement of the account any' such ingredients appear, or any improper practices, in obtaining the receipt are discovered, the whole matter is enquirable into, and justice must he done, notwithstanding’ any prima facie evidence, arising on the face of such receipts, tending to foreclose investigation.